                  Case 5:19-cr-00232-AKK-SGC Document 1 Filed 04/16/19 Page 1 of 13                                                        FILED
                                                                                                                                  2019 Apr-16 PM 06:45
AO 91 (Rev. I 1/11) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                                                                                           FILED  U.S. DISTRICT COURT
                                                                                                                                      N.D. OF ALABAMA




                                                                 for the
                                                                                                                              APR 16 2019
                                                     Northern District of Alabama                                  UNITED STATES DISTRICT COURT
                                                                                                                  NORTHERN DISTRICT OF ALABAMA
                  United States of America                          )
                                v.                                  )
                                                                    )      Case No.
                       John Cimino and
                       Katherine Barnett                            )                 19-mj-165-SGC
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               10/1/2014 through 2/29/2016       in the county of                   Madison                  in the
     Northern           District of            Alabama          , the defendant(s) violated:

             Code Section                                                     Offense Description
18 U.S.C. § 1349                                 Conspiracy to Commit Health Care Fraud
18 U.S.C. § 1347                                 Health Care Fraud




          This criminal complaint is based on these facts:
See attached affidavit.




          ~ Continued on the attached sheet.

                                                                                                        / ~
                                                                           ~~~-;c-~~~--+-
                                                                                               C omp Ia i 11a 11 t 's signature

                                                                                          Erik Srock, Special Agent
                                                                                                Printed name and title


Sworn to before me and signed in my presence.


Date:             04/16/2019


City and state:                      Birmingham, Alabama                     Staci G. Cornelius, United States Magistrate Judge
                                                                                                Print eel name and title
     Case 5:19-cr-00232-AKK-SGC Document 1 Filed 04/16/19 Page 2 of 13


                                                                            FILED
               THE UNITED STATES DISTRICT COURT          APR 16 2019
             FOR THE NORTHERN DISTRICT OF ALABAMAUNITED STATES DISTRICT COURT
                      NORTHEAST DIVISION          NORTHERN DISTRICT OF ALABAMA


UNITED STATES OF AMERICA                   )
                                           )         Case No. 19-mj-165-SGC
      v.                                   )
                                           )
JOHN CIMINO and                            )
KATHERINE BARNETT                          )

                           CRIMINAL COMPLAINT

      I, Erik Srock, being duly sworn, hereby state the following:

                                 Health Care Fraud

      1.     Beginning in or about October 2014 and continuing to in or about

February 2016, in Madison County in the Northern District of Alabama,

defendants Dr. John Cimino and Katherine Barnett did knowingly and willfully

conspire with each other and others, to commit health care fraud, and in

furtherance of the conspiracy and to effect its objects, submitted or caused the

submission of false claims in the Northern District of Alabama and elsewhere, in

violation of 18 U.S.C. §§ 1349 and 1347.

      2.     I am a Special Agent with the Defense Criminal Investigative Service

(DCIS), and have been so employed since 2015. Prior to this, I was with the Army

CID Major Procurement Fraud Unit from June 2014 to June 2015 and with the Air

Force Office of Special Investigations from 2011 to 2014. I am responsible for


                                           1
     Case 5:19-cr-00232-AKK-SGC Document 1 Filed 04/16/19 Page 3 of 13




investigating federal criminal violations, including health care fraud, occurring

within the Northern District of Alabama and elsewhere.

      3.     Title 18, United States Code, Section 134 7, provides in relevant part:

whoever knowingly and willfully executes, or attempts to execute, a scheme or

artifice (1) to defraud any health care benefit program; or (2) to obtain, by means

of false or fraudulent pretenses, representations, or promises, any of the money or

property owned by, or under the custody or control of, any health care benefit

program, in connection with the delivery of or payment for health care benefits,

items, or services, shall be fined under this title or imprisoned not more than 10

years, or both.

      4.     Title 18, United States Code, Section 1349, provides: Any person who

attempts or conspires to commit any offense under this chapter shall be subject to

the same penalties as those prescribed for the offense, the commission of which

was the object of the attempt or conspiracy.

      5.     This affidavit is made in support of criminal complaints commanding

the arrest of John Cimino and Katherine Barnett. Based on the investigation and

the information contained in this affidavit, probable cause exists to believe that

beginning in or about October 2014 and continuing to in or about February 2016,

in Madison County in the Northern District of Alabama and elsewhere, defendants

John Cimino and Katherine Barnett did knowingly and willfully conspire with each


                                          2
     Case 5:19-cr-00232-AKK-SGC Document 1 Filed 04/16/19 Page 4 of 13




other and others to commit health care fraud, and, in furtherance of the conspiracy

and to effect its objects, submitted or caused the submission of the false claims

identified in the table listed below in the Northern District of Alabama and

elsewhere in violation of 18 U.S.C. §§ 1349 and 1347. The following recitation of

facts and circumstances are provided as a direct result of my personal observations,

information I have received from other participating agents and law enforcement

officers, and information obtained from court and law enforcement records.

      6.     A "health care benefit program" under Section 24(b) of Title 18,

United States Code, is defined as any public or private plan or contract, affecting

commerce, under which any medical benefit, item, or service is provided to any

individual and includes any individual or entity who provided a medical benefit,

item, or service for which payment may be made under the plan or contract.

      7.     TRICARE is a health care program of the United States Department

of Defense (DoD) Military Health System that provides coverage for DoD

beneficiaries worldwide, including active duty service members, National Guard

and Reserve members, retirees, their dependents, and survivors. The Defense

Health Agency (DHA), an agency of the DoD, is the military entity responsible for

overseeing and administering the TRICARE program. TRICARE is a "health care

benefit program" as defined in 18 U.S.C. § 24(b ). Individuals who receive benefits

through TRICARE are referred to as TRICARE "beneficiaries."


                                          3
     Case 5:19-cr-00232-AKK-SGC Document 1 Filed 04/16/19 Page 5 of 13




      8.     TRICARE pays for medically necessary services and supplies

required in the diagnosis and treatment of illness or injury. Benefits include

specified medical services and supplies provided to eligible beneficiaries from

authorized civilian sources, including pharmaceuticals.

      9.     In general, "compounding" is a practice in which a licensed

pharmacist; a licensed physician; or, in the case of an outsourcing facility, a person

under the supervision of a licensed pharmacist, combined, mixed, or altered

ingredients of a drug or multiple drugs to create a drug tailored to the needs of an

individual patient. Compound drugs are not approved by the U.S. Food and Drug

Administration (FDA); that is, the FDA does not verify the safety, potency,

effectiveness, or manufacturing quality of compound drugs.

      10.    Compound drugs can be prescribed by a physician when an FDA-

approved drug does not meet the health needs of a particular patient. For example,

if a patient is allergic to a specific ingredient in an FDA-approved medication, such

as a dye or a preservative, a compound drug can be prepared without the substance

that triggers the allergic reaction. Compound drugs can also be prescribed when a

patient cannot consume a medication by traditional means, such as an elderly

patient or child who cannot swallow an FDA-approved pill and needs the drug in a

liquid form that was is otherwise available.




                                          4
     Case 5:19-cr-00232-AKK-SGC Document 1 Filed 04/16/19 Page 6 of 13




      11.    Dr. John Cimino is a physician licensed to practice medicine in the

State of Alabama with a primary specialty in obstetrics and gynecology. Dr.

Cimino practiced at the Center for Women's Healthcare in Huntsville, Alabama

which billed TRI CARE for treatment rendered to beneficiaries of the program.

      12.    Barnett was a marketer for Company A and owner of Medical Sports

Performance LLC (Medical Sports), purportedly located at 7052 Pale Dawn Place

Southeast, Owens Cross Roads, Alabama 35763.

      13.    Company A was a compounding pharmacy located in Vestavia Hills,

Alabama. Company A billed TRICARE for compound prescriptions it provided to

beneficiaries of the program.

      14.    Dr. Cimino treated a female patient base at the Center for Women's

Healthcare in Huntsville, Alabama, including TRICARE program beneficiaries.

Dr. Cimino received kickback payments from Barnett for permitting Barnett to

refer Dr. Cimino' s patients to Company A.

      15.    Barnett used Medical Sports, which was a shell company, to receive

kickbacks from Company A and others for referring prescriptions for compound

creams to be billed to TRICARE. Barnett then used Medical Sp01is to pay

kickbacks to the prescribing physician, Dr. Cimino. Bank records collected during

the investigation show Barnett was paid approximately $208,810.62 from

Company A.


                                         5
     Case 5:19-cr-00232-AKK-SGC Document 1 Filed 04/16/19 Page 7 of 13




      16.    According to Person A, a former employee of Dr. Cimino's who was

interviewed on March 8, 2016 and June 3, 2016, Barnett offered to pay Dr. Cimino

and his employees for each compound medication prescription Dr. Cimino wrote,

which was then billed to TRICARE by Company A. Specifically, Barnett offered

to pay Person A $50.00 per prescription.

      17.    Dr. Cimino instructed Person A and other employees to speak to

patients about obtaining prescriptions for compound medications. Dr. Cimino

instructed these employees to specifically target TRICARE beneficiaries because

TRICARE reimbursed at a higher rate than other insurance companies.

      18.    According to Person A, Barnett provided Dr. Cimino's employees

with Company A's prescription pads that contained a list of the compound

medications the employee could select.

      19.    Prior to a patient's visit, Dr. Cimino instructed Person A on which

compound medication to pitch to the patient. Dr. Cimino directed Person A to

bring the prescription pad into the exam room and to discuss the benefits of the

compound medications with the patient.

      20.   Dr. Cimino instructed Person A to tell patients that Company A would

waive any co-pay so that there would be no cost to the patient for obtaining the

compound medications. This induced many patients to agree to the medications.




                                           6
     Case 5:19-cr-00232-AKK-SGC Document 1 Filed 04/16/19 Page 8 of 13




      21.    Dr. Cimino instructed Person A on what compound medications to

check on the prescription pad. Dr. Cimino then signed or stamped the

prescriptions or had a member of his staff, including Person A or the receptionist,

stamp the prescriptions.

      22.    Person A stated that Dr. Cimino asked his staff daily how many

prescriptions they wrote.

      23.    Prescriptions and beneficiary information were faxed either by Dr.

Cimino's employees to Company A, or by Barnett using a fax line associated with

her company, Medical Sports. A review of prescriptions obtained from Company

A show a fax number and header I know to be associated with Medical Sports.

      24.    According to Person B, a friend and business associate of Barnett's

who was interviewed on July 20, 2017, Barnett told Person B that Dr. Cimino

provided Barnett with blank pre-signed prescription forms and Barnett completed

the prescriptions, and faxed the information to Company A. Person B witnessed

Barnett completing prescriptions in her home that were already signed. Barnett

told Person B that Dr. Cimino did not care what Barnett included on the

prescription and that Barnett was "making money."

      25.   Bank records for Barnett show that she received payment from

Company A into her Medical Sports bank account and withdrew large amounts of

cash in order to pay kickbacks to Dr. Cimino, occasionally on the same day.


                                         7
     Case 5:19-cr-00232-AKK-SGC Document 1 Filed 04/16/19 Page 9 of 13




      26.    Numerous TRICARE beneficiaries were interviewed and stated that

they did not receive or did not request the medication billed to TRICARE on their

behalf. Some beneficiaries did not have a doctor-patient relationship with Dr.

Cimino as detailed further below.

      27.    C.W. was interviewed on August 15, 2017 and stated that she was

never a patient of Dr. Cimino's, but she was a patient of a physician who officed

next to Dr. Cimino and for whom Barnett previously worked. C. W. stated that she

did not receive a compound medication. Information provided by Company A and

TRICARE data showed compound medications as prescribed for C.W. by Dr.

Cimino and sent to an address C.W. recognized as her sister's home. Company A

billed TRICARE $6,775.88 for the medication prescribed to C.W. and TRICARE

paid $5,604.46.

      28.    A.D. was interviewed on March 14, 2019 regarding three different

medications that TRICARE data showed Dr. Cimino prescribed for her and which

were billed to TRICARE by Company A. A.D. stated that Dr. Cimino was her

OBGYN during her pregnancy. A.D. stated that Person A discussed a stretch

marks prescription with A.D. and a Zofran-like cream for morning sickness. A.D.

used each cream for only a little while as she did not think either helped.

      TRICARE billing data for A.D. shows that Dr. Cimino prescribed A.D. an

oral Zofran tablet during the same timeframe. Compound medications are for


                                          8
    Case 5:19-cr-00232-AKK-SGC Document 1 Filed 04/16/19 Page 10 of 13




patients who cannot take an oral equivalent either due to trouble swallowing (as in

children and the elderly) or because of an allergy to some ingredient in the tablets.

A.D. 's prescriptions were sent to Company A from Barnett's Medical Sports fax

number.

      29.    O.M. was interviewed on May 12, 2016 and stated he was approached

by a Company A marketer while shopping at a Dollar General on a visit to

Huntsville. He and his wife, K.M., lived in Georgia. The marketer asked him ifhe

had skin problems, migraines, or other pain. O.M. told the marketer that he had

knee pain. The marketer showed O.M. a pamphlet and told him that he could try

out the medications on a trial basis and there would be no cost to him. O.M. gave

the marketer his military information and driver's license.

      30.    Before receiving the creams, O.M. stated that he received a call from

Company A with additional information about the creams. O.M. asked K.M. if she

wanted to try the creams. K.M. agreed and they provided K.M' s information to

Company A too. 0.M. used the creams for four weeks (or one bottle) and received

a call from Company A asking ifhe wanted a refill. O.M. declined. O.M. stated

that he is not a patient of Dr. Cimino's and never saw a doctor prior to receiving

the medications.

      31.    K.M. was interviewed on May 11, 2016 and stated that she received

scar cream and headache medication. She never used the medication. K.M.


                                          9
    Case 5:19-cr-00232-AKK-SGC Document 1 Filed 04/16/19 Page 11 of 13




thought she signed up for a trial with Company A. K.M. stated that she is not a

patient of Dr. Cimino's and never saw a doctor prior to receiving the medications.

       32.   TRICARE billing data shows prescriptions for compound medications

for O.M. and K.M. as prescribed by Dr. Cimino. TRICARE paid Company A

$14,402.40 for three medications for O.M. and $11,502.92 for three medications to

K.M.

       33.   E.P. was interviewed on March 30, 2016 and stated she was a patient

of Dr. Cimino for many years. During an appointment, an employee of Dr.

Cimino' s noticed scars on E.P. 's knees and told her Medicare was giving away

scar cream. E.P. agreed to get the cream until she received a call from what she

thought was Dr. Cimino' s office stating that there was a $1 7 copay (based on my

investigation, I believe it was actually a call from Company A). Price cancelled

the prescription. About a week later the medication came anyway but the label

indicated it was for E.P. 's stomach. E.P. denied any scarring or issues with her

stomach. When she received an explanation of benefits showing that TRICARE

was billed $6,444.06 and paid $5489.02, she contacted the pharmacy to complain.

       34.   For these beneficiaries, Dr. Cimino and Barnett caused to be

submitted the false claims reflected in the table below:




                                          10
          Case 5:19-cr-00232-AKK-SGC Document 1 Filed 04/16/19 Page 12 of 13




Beneficiary      Approximate        Claim     Amount                   Nature
                 Date of Claim     Number      Billed              of the Falsity
   C.W.             1/6/15          *6315     $6,775.88     No doctor-patient relationship;
                                                              Not medically necessary
   A.D.             3/18/15         *7725         $451.75     Not medically necessary

   K.M.             2/11/15         *9395     $7,776.46     No doctor-patient relationship;
                                                              Not medically necessary

   O.M.              2/2/15         *3205     $7,789.80     No doctor-patient relationship;
                                                              Not medically necessary
   E.P.              1/2/15         *4775     $6,444.06       Not medically necessary



           35.   From in or about October 2014 through in or about February 2016, the

  exact dates being unknown, Dr. Cimino and Barnett caused the submission of over

   approximately $304,538.49 in false and fraudulent claims to TRICARE for

   medications, the vast majority of which were unnecessary and induced by illegal

   kickbacks.

           36.   Based on the above information, I believe that there is probable cause

  to believe John Cimino and Katherine Barnett conspired to commit healthcare




                                             11
    Case 5:19-cr-00232-AKK-SGC Document 1 Filed 04/16/19 Page 13 of 13




fraud and did commit health care fraud in violation of Title 18, United States Code,

§§ 1349 and 1347.

                                      Respectfully submitted,




   Subscribed and sworn to before me on this_ day of April, 2019, at
---
    , in Birmingham, Alabama.




                                   ~~~~
                                      Stacie G. Cornelius
                                      United States Magistrate Judge




                                         12
